United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1881
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Vincent Rodgers,                        *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 29, 2005
                                Filed: October 20, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Vincent Rodgers challenges the sentence the district court1 imposed after he
pleaded guilty to drug and firearm charges. His counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that Rodgers
should have received a more lenient sentence. Rodgers seeks permission to file his
pro se supplemental brief out of time, and we grant him permission to do so.




      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
       Rodgers pleaded guilty pursuant to a plea agreement that included a waiver of
the right to appeal all nonjurisdictional issues. We enforce this appeal waiver.
Rodgers indicated that his plea was voluntary and knowing, and the district court
discussed the appeal waiver with Rodgers at the plea hearing; this appeal (including
the issues raised both in the Anders and supplemental briefs) falls within the scope of
the waiver; Rodgers’s sentence is consistent with the plea agreement, and no
miscarriage of justice would result. See United States v. Andis, 333 F.3d 886, 889-91
(8th Cir.) (en banc), cert. denied, 540 U.S. 997 (2003).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues falling outside the scope of the
appeal waiver. Accordingly, we dismiss the appeal and grant counsel’s motion to
withdraw.
                     ______________________________




                                         -2-